Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                           May 8, 2018

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                             No. 50084-1-II

                                 Respondent,

           v.

    CINDY LOU CAULFIELD,                                       UNPUBLISHED OPINION

                                 Appellant.

          MELNICK, J. — Cindy Lou Caulfield appeals her possession of a controlled substance—

methamphetamine conviction. She argues the trial court erred in denying her motion to suppress

evidence discovered after a police officer stopped her. Because the officer conducted a valid

investigative stop, we affirm.

                                               FACTS1

          Robert and Bridgett Foss owned a home located in a remote area. A private road provided

access to their home. While out of town for the winter, the Fosses received notification that there

were unauthorized vehicles at their home. Robert2 returned home and realized his home had been

burglarized. The next day he noticed unauthorized vehicles in his driveway. Robert called the

police who arrested two men.




1
 The following facts are taken primarily from the trial court’s CrR 3.6 findings of fact, which are,
with the exception of finding of fact 2, unchallenged and verities on appeal. State v. O’Neill, 148
Wn.2d 564, 571, 62 P.3d 489 (2003).
2
    We use the Fosses’ first names for clarity. We intend no disrespect.
50084-1-II


       Robert inventoried his home and shop. He noticed packs of fluorescent lightbulbs left in

his shop and was surprised they did not get stolen. Robert then went to the store. Upon returning

home, he noticed a yellow sports utility vehicle (SUV) parked on the private road leading to his

house. Robert again called the police.

       Clark County Sheriff’s Deputy Jon Shields responded. He received information that the

Fosses’ home had been burglarized several times by different groups and individuals. When

Shields neared the home, he noticed two women inside a yellow SUV who appeared to be leaving

the remote road that led to the Fosses’ home. Shields stopped the vehicle. As he approached it,

Shields noticed it was “loaded with goods.” Clerk’s Papers (CP) at 36. “To investigate the

possible burglary,” Shields asked the driver, Caulfield, to step out of the vehicle. CP at 36. He

handcuffed her and placed her in the back of his patrol car.

       Robert arrived where Shields stopped the yellow SUV. Shields asked Robert to look inside

the car to check if any of the items belonged to him. Robert identified the fluorescent lightbulbs

inside the vehicle as his. Upon returning to the residence, Shields observed a broken door knob

on the Fosses’ shop door.

       Shields asked Caulfield why she was out in the remote area. She said she had to urinate.

Shields did not see any sign of urine on the ground. Shields arrested Caulfield. During the booking

process, officers located a baggie of a crystalline substance in Caulfield’s jacket that tested positive

for methamphetamine.




                                                   2
50084-1-II


          The State charged Caulfield with burglary in the second degree and possession of a

controlled substance—methamphetamine.3           Caulfield filed a motion to suppress “all of the

evidence,” arguing that the initial detention and subsequent arrest were “illegal” because the

“seizure and arrest . . . [were] without probable cause.” CP at 25.

          The trial court denied Caulfield’s suppression motion and entered findings of fact and

conclusions of law. Relevant to this appeal, the trial court found:

          There was a traffic stop . . . and subsequent seizure when Clark County Sheriff’s
          Office (CCSO) Deputy Shields detained the defendant, Cindy Lou Caulfield. The
          traffic stop and detention took place on Smith Quarry Rd, near the driveway to the
          Foss residence.

CP at 129 (FF 2).

          Relevant to this appeal, the trial court concluded, “Based on the facts compiled by the

investigating officer, he had the right to stop, detain, and question the driver . . . of the yellow car

[that] Mr. Foss had identified.” CP at 132 (CL 9). The trial court also concluded, “Deputy Shields

conducted a justified investigatory stop based on information from Mr. Foss and from dispatch.

Deputy Shields had a reasonable and articulable suspicion that Ms. Caulfield had been involved in

criminal activity.” CP at 132 (CL 10).

          Caulfield waived her right to a jury trial and proceeded to a stipulated facts bench trial.4

The trial court found her guilty of possession of a controlled substance—methamphetamine.

Caulfield appeals.




3
    The trial court later dismissed the burglary charge.
4
  Caulfield notes in her opening brief that the trial court failed to enter written findings of fact and
conclusions of law following the bench trial as required under CrR 6.1(d). But, Caulfield does not
assign error to this omission, and findings and conclusions are not necessary to review the issues
raised. We, therefore, do not address this issue further.


                                                    3
50084-1-II


                                            ANALYSIS

       Caulfield contends the trial court erred when it failed to suppress evidence following an

unconstitutional seizure. She contends Deputy Shields seized her without the reasonable suspicion

required by Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). We disagree.5

I.     STANDARD OF REVIEW

       We review a trial court’s ruling on a motion to suppress evidence to determine whether

substantial evidence supports the trial court’s findings of fact and whether those findings, in turn,

support the trial court’s conclusions of law. State v. Russell, 180 Wn.2d 860, 866, 330 P.3d 151

(2014). Unchallenged findings of fact are verities on appeal. O’Neill, 148 Wn.2d at 571. We

review a trial court’s legal conclusions de novo. State v. Roden, 179 Wn.2d 893, 898, 321 P.3d

1183 (2014).

       Caulfield challenges finding of fact 2, where the trial court found, “There was a traffic stop

. . . and subsequent seizure when . . . Deputy Shields detained the defendant, Cindy Lou Caulfield.

The traffic stop and detention took place on Smith Quarry Rd, near the driveway to the Foss

residence.” CP at 129 (FF 2). Substantial evidence supports this finding. To the extent it is a

conclusion of law, we address it later in the opinion.

II.    INVESTIGATIVE STOP

       The Fourth Amendment to the United States Constitution and article I, section 7 of the

Washington Constitution prohibit a warrantless search and seizure unless the State demonstrates

that one of the narrow exceptions to the warrant requirement applies. State v. Garvin, 166 Wn.2d


5
  As a threshold matter, the State argues Caulfield waived her argument regarding whether the
initial seizure was lawful by not raising it in her suppression motion. But Caulfield argued in her
motion to suppress that the initial “detention” and subsequent arrest were illegal and the “seizure”
and arrest were without probable cause. CP at 25. These arguments are sufficient to preserve the
seizure issue currently raised on appeal.


                                                 4
50084-1-II


242, 249, 207 P.3d 1266 (2009). Washington allows a “‘few jealously and carefully drawn

exceptions’” to the warrant requirement, which include Terry stops. Garvin, 166 Wn.2d at 249

(internal citation omitted) (quoting State v. Duncan, 146 Wn.2d 166, 171-72, 43 P.3d 513 (2002).

The State bears the burden of demonstrating that a warrantless seizure falls into a narrow exception

to the rule. State v. Doughty, 170 Wn.2d 57, 61, 239 P.3d 573 (2010).

       “To conduct a valid Terry stop, an officer must have ‘reasonable suspicion of criminal

activity based on specific and articulable facts known to the officer at the inception of the stop.’”

State v. Weyand, 188 Wn.2d 804, 811, 399 P.3d 530 (2017) (quoting State v. Fuentes, 183 Wn.2d

149, 158, 352 P.3d 152 (2015)). We look to the totality of circumstances known to the officer in

deciding whether an officer had a reasonable suspicion that criminal conduct has occurred or is

about to occur. Weyand, 188 Wn.2d at 811. When the activity is consistent with criminal activity,

although also consistent with noncriminal activity, it may justify a brief detention. Weyand, 188

Wn.2d at 811. And “‘[t]he courts have repeatedly encouraged law enforcement officers to

investigate suspicious situations.’” State v. Lee, 147 Wn. App. 912, 918, 199 P.3d 445 (2008)

(quoting State v. Mercer, 45 Wn. App. 769, 775, 727 P.2d 676 (1986)). “It is generally recognized

that crime prevention and crime detection are legitimate purposes for investigative stops or

detentions.” State v. Kennedy, 107 Wn.2d 1, 5-6, 726 P.2d 445 (1986).

       Here, the initial traffic stop was valid based on the totality of circumstances known to

Shields. Shields was dispatched to the area based on a call from Robert that there was a yellow

SUV parked on the private road leading to his house. Shields was notified that the Fosses’ home

had been burglarized several times by different groups and individuals. Caulfield appeared to be

leaving the remote road that led to the Fosses’ home with a car “loaded with goods” when the

deputy arrived. Shields was concerned the individuals were involved in the burglaries of the



                                                 5
50084-1-II


Fosses’ home. These facts and the record provided Shields with a reasonable suspicion that

criminal conduct had occurred or was about to occur. Thus, the initial stop was lawful.

        Caulfield argues the detention was not a traffic stop, and therefore substantial evidence

does not support finding of fact 2 because Shields exceeded the scope of a traffic stop by asking

her to step out of the vehicle and placing her in his patrol car. But based on the facts, substantial

evidence clearly supports the trial court’s finding that there was a traffic stop. Whether the scope

of the traffic stop was exceeded is a separate issue.

        “During a lawful seizure—such as a traffic stop—officers have the authority to order

suspects to produce identification, to step out of and away from their vehicles, and to perform other

limited movements.” State v. Mecham, 186 Wn.2d 128, 144, 380 P.3d 414 (2016). “‘The scope

of an investigatory stop . . . may be enlarged or prolonged . . . if the stop confirms or arouses further

suspicions.’” State v. Smith, 115 Wn.2d 775, 785, 801 P.2d 975 (1990) (quoting State v. Guzman-

Cuellar, 47 Wn. App. 326, 332, 734 P.2d 966 (1987)). Moreover, the scope of the traffic stop may

be lawfully expanded if evidence of additional infractions or suspicious circumstances are

observed after the stop. State v. Chelly, 94 Wn. App. 254, 260, 970 P.2d 376 (1999).

        Here, as Shields approached the vehicle, he noticed it was “loaded with goods.” CP at 36.

This heightened Shields’s suspicion that Caulfield was involved in a burglary of the Fosses’ home.

To investigate this suspicion, he handcuffed Caulfield and placed her in the back of this patrol car.

Shields asked Robert to look inside the car to check if any of the items belonged to him. Robert

identified the fluorescent lightbulbs inside the vehicle as his. Shields asked Caulfield why she was

out in the remote area. She said she had to urinate, but there was no signs of urine on the ground.

Shields arrested Caulfield and in a search incident to arrest, methamphetamine was located inside

Caulfield’s jacket.



                                                   6
50084-1-II


       Shields lawfully asked Caulfield to step out of her vehicle during the traffic stop. Shields’s

knowledge of recent burglaries at the Fosses’ remote home, Caulfield being in the remote area that

led to the Fosses’ home, and the deputy’s observation of goods inside Caulfield’s vehicle all

provided justification to enlarge the scope of Shields’s investigatory stop. Smith, 115 Wn.2d at

801; Chelly, 94 Wn. App. at 260. Shields lawfully handcuffed Caulfield and placed her in the back

of his patrol car while he investigated the matter. See State v. Mitchell, 80 Wn. App. 143, 145-46,

906 P.2d 1013 (1995) (under certain circumstances a Terry stop may include handcuffing and

secluding a suspect). Accordingly, Shields did not unlawfully exceed the scope of the stop by

handcuffing Caulfield and placing her inside his patrol vehicle while he investigated a possible

burglary further.

III.   CONCLUSION

       The trial court’s findings of fact support its conclusions of law that “the investigating

officer . . . had the right to stop, detain, and question the driver . . . of the yellow car,” “Deputy

Shields conducted a justified investigatory stop based on information from Mr. Foss and from

dispatch,” and “Deputy Shields had a reasonable and articulable suspicion that Ms. Caulfield had

been involved in criminal activity.” CP at 132 (CL 9 & 10). We hold the initial seizure was lawful.

Because the initial seizure was lawful, the evidence subsequently located inside Caulfield’s jacket

in a search incident to arrest was lawfully obtained. Therefore, the trial court properly denied

Caulfield’s CrR 3.6 motion to suppress.

IV.    APPELLATE COSTS

       Caulfield asks that we decline to impose appellate costs if the State prevails on appeal. The

State has indicated that it will not seek appellate costs. We, therefore, do not impose costs.




                                                  7
50084-1-II


        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, J.

We concur:




        Maxa, C.J.




        Lee, J.




                                                8